Citation Nr: 1508998	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye disability, to include loss of vision.

2.  Entitlement to special monthly compensation (SMC).

3.  Entitlement to automotive and adaptive equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, D.C., and R.C.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This case originally came to the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The case was remanded by the Board in August 2014 to try to obtain the consent form for the Veteran's eye surgery in May 2011.  Although an attempt was made by VA to obtain the consent form, it was subsequently determined that no May 2011 consent form is available.  As the requested action has been performed, there has been substantial compliance with the August 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a videoconference hearing before the undersigned in May 2014, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have a left eye disability, to include loss of vision, that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable in connection with VA treatment.

2.  The Veteran is not service-connected for any disability, to include loss of vision in the left eye. 


CONCLUSIONS OF LAW

1.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C. § 1151 for a left eye disability, to include loss of vision, due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 and Supp. 2013); 38 C.F.R. § 3.361 (2014).  

2.  The criteria for SMC for loss of use of the left eye have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 1114 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.350, 3.353 (2014). 

3.  The criteria for automobile and adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.808 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2011, prior to adjudication, in which he was informed of the requirements to establish entitlement to benefits under 38 U.S.C.A. § 1151 and for SMC.  This letter also discussed effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility for obtaining.  

The letter explained that VA would make reasonable efforts to help him get evidence such as medical records, employment records, etc., but that he was responsible for providing sufficient information to VA to identify the custodian of any records.  No additional private medical evidence has been received from the Veteran since this letter was sent.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  A relevant medical opinion was obtained in February 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the February 2013 VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provides a rationale for the opinion stated.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence that is pertinent to the claim has been obtained.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his May 2014 videoconference hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2011).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the May 2014 videoconference hearing, the Veteran's representative, Veterans of Foreign Wars, and the undersigned VLJ asked the Veteran questions about his claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits under 38 U.S.C.A. § 1151.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  The case was subsequently remanded by the Board for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran has contended that compensation benefits are warranted for a left eye disability, to include loss of vision, caused by VA hospitalization and treatment in 2011 because the surgery in May 2011 was performed by a trainee too soon after the eye injection in March 2011, which resulted in loss of vision in his left eye.   

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358(a) (2014). 

For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2014). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1) (2014).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2014). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. 
§ 3.361(d)(2) (2014). 

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2014).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2014).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2011).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that a medical opinion was not required to prove nexus between a service-connected mental disorder and drowning, which caused Veteran's death where the widow was seeking service connection for the cause of death of her husband, the Veteran,).   

While the Veteran is competent to report his subjective symptoms related to his surgery, he is not competent to report that he has loss of vision in the left eye as the result of VA fault or that this result was not reasonably foreseeable.  

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the claimant, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A VA vascular consultation report for January 2011 reveals a history of a cerebrovascular accident (CVA) in September 2010, with symptoms prior to the CVA that included bilateral arm/leg numbness, left facial drop, and slurred speech.

Ophthalmology treatment records for March 2011 reveal that the Veteran complained of difficulty seeing out of his left eye since early March, including seeing the numbers on his remote control.

Also on file are copies of the surgery consent forms the Veteran signed in March 2011 and April 2011, with the March 2011 form noting the possibility of visual problems.

According to an April 18, 2011 VA Operative Report, the Veteran underwent left carotid endarterectomy for stroke prevention, with a diagnosis of high grade carotid artery stenosis.

VA treatment records for May 20, 2011 reveal that the Veteran had pain behind his left eye, which was swollen and red.  It was reported that the Veteran had not had good vision in his left eye for a long time.  VA eye clinic records for May 25, 2011 reveal that, after signing a consent form that included the risk of loss of vision, the Veteran underwent panretinal photocoagulation of the left eye for proliferative diabetic retinopathy of the left eye.  

VA treatment records for July 2011 note loss of vision in the left eye.  It was noted in September 2011 that the loss of vision in the left eye might be related to glaucoma.  The assessments in November 2011 included glaucoma, subnormal vision, cataract, and refractive error.

It was noted on VA eye evaluation in April 2012 by the attending physician at the veteran's May 2011 surgery that the veteran had central vein occlusion in the left eye prior to surgery in March 2011, with visual acuity in the veteran's left eye of 20/200; and that visual acuity was hand motion only prior to the surgery in May 2011, with a recent increase in intraocular pressure.  It was reported that developing Rubeosis prompted panretinal photocoagulation in an attempt to save the left eye.  According to the VA physician, loss of vision in the Veteran's left eye was the result of central vein occlusion and not due to the endarterectomy or panretinal photocoagulation.  It was noted that both of these surgeries were necessitated by the Veteran's medical condition.
A medical nexus opinion was obtained from another VA physician in February 2013.  After review of the record, the VA physician concluded that it was less likely as not that the Veteran's eye procedures in March 2011 and May 2011 contributed to his left eye condition, to include loss of vision.  Consequently, VA treatment did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The Veteran had a history prior to surgery of left eye vision problems, as well as a history of left-sided severe carotid artery stenosis and hypertension.  The physician noted that loss of vision was more likely as not the result of slowly progressive reduced vision in the left eye due to ischemic changes in the retina because of severe carotid artery stenosis and hypertension.  There was no medical evidence to support a finding of an injury causing vision loss following either the March 2011 eye injection or the May 2011 panretinal photocoagulation, because the Veteran's vision loss was progressive over time and his vision was already reduced prior to these procedures.

The Veteran testified at his May 2014 videoconference hearing that vision in his left eye was normal prior to his May 2011 surgery and that his laser surgery in May 2011 was careless or negligent because it was performed too soon after his eye injection and was done by a trainee.   His son and daughter-in-law also testified.

The above evidence does not show that VA treatment in March and May 2011 was careless or negligent or that the result was unforeseeable.  There are consent forms on file signed by the Veteran in March and April 2011, and the March 2011 form notes the possibility of visual problems.  Although a copy of the May 2011 consent form could not be obtained as a result of the Board's August 2014 remand, it was noted in treatment records for May 2011 that the Veteran had signed a consent form prior to surgery that noted the risk of loss of vision.  Moreover, the VA medical opinions on file do not find VA fault or that loss of vision was unforeseeable.  The opinion in February 2013 is based on a review of the records and concludes that the Veteran had had visual problems prior to surgery and that loss of vision was more likely related to the Veteran's prior medical problems, such as severe carotid artery stenosis and hypertension.  There is no medical opinion on file in favor of the claim.  Consequently, compensation under the provisions of 38 U.S.C.A. § 1151 for left eye disability, to include loss of vision, is not warranted.
Although the Veteran is competent to report his subjective symptoms, such as loss of vision, and his son and daughter-in-law are competent to report their observations about the Veteran's condition, they are not competent to opine that his current left eye disability is the result of VA carelessness or negligence or was unforeseen, as this is a complex medical matter for which the Veteran, his son, and his daughter-in-law lack sufficient medical training.  

The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's claim for SMC, SMC is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. 
§ 1114(k)-(s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC  under 38 U.S.C.A. § 1114(k) is payable under certain circumstances, including if the Veteran, as the result of service-connected disability, has suffered the loss or permanent loss of use of one or both feet, the loss or permanent loss of use of one or both hands, permanent blindness in an eye, or ankylosis of the hips or knees. 

In this case, the Veteran is not service connected for any disability.  As such, he has no legal entitlement to SMC.  Consequently, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

To be eligible for financial assistance in purchasing an automobile or other conveyance, a Veteran must establish that he has a loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes.  The visual impairment must be corrected to 20/200 or less in the better eye, or visual acuity of more than 20/200 with a limitation of peripheral vision to a field no greater than 20 degrees.  Further, the disorder must be service-connected.  38 U.S.C.A. § 3902(a)(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.808 (2014). 

However, as noted above, the Veteran is not service-connected for any disability.  Thus, the Veteran does not meet the criteria for automobile and adaptive equipment.  Accordingly, this claim must also be denied as a matter of law.  See Sabonis, supra.


ORDER

The payment of VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left eye disability, to include loss of vision, due to VA hospitalization and treatment is denied.  

Entitlement to SMC is denied.

Entitlement to automotive and adaptive equipment is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


